02-12-451-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00451-CR
 
 



Ruth
  Frances Vasquez
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 213th District
  Court
 
of
  Tarrant County (1276621D)
 
December
  6, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00451-CR
 
 



Ruth Frances Vasquez


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Ruth Frances Vasquez attempts to appeal her conviction, pursuant to a plea
bargain, for state-jail-felony theft.[2]  On September 14, 2012,
appellant received written plea admonishments, waived her constitutional and
statutory rights, judicially confessed, and pled guilty.  The trial court
convicted her of state-jail-felony theft and sentenced her to eight months’
confinement.  On the same day, the trial court signed a certification of appellant’s
right to appeal, which she and her counsel also signed.  The certification
states that appellant entered into a plea bargain and has “NO right of
appeal.”  Nonetheless, she filed a pro se notice of appeal.
          On
September 28, 2012, through a letter, we notified appellant of the contents of
the certification and stated that we would dismiss the appeal unless, by
October 8, 2012, she filed a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  We have not received a
response. Therefore, in accordance with the trial court’s certification, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d) (“The appeal must be
dismissed if a certification that shows the defendant has the right of appeal
has not been made part of the record under these rules.”), 43.2(f); Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Jackson v. State,
168 S.W.3d 239, 243 (Tex. App.—Fort Worth 2005, no pet.).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 6, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 31.03(a), (e)(4)(D) (West Supp. 2012).  The trial court’s judgment
indicates that the offense occurred in March 2012.